Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-18-2006

Michael v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 04-9002




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Michael v. Horn" (2006). 2006 Decisions. Paper 514.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/514


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 04-9002



                             HUBERT L. MICHAEL,

                                                  Appellant
                                         v.

           MARTIN HORN, Commissioner, Pennsylvania Department of
         Corrections; *DAVID DIGUGLIELMO, Superintendent of the State
        Correctional Institution at Graterford; JOSEPH P. MAZURKIEWICZ,
          Superintendent of the State Correctional Institution at Rockview

                               * (Amended – See Clerk’s Order dated 1/6/05)




                   Appeal from the United States District Court
                      for the Middle District of Pennsylvania
                        (D.C. Civil Action No. 96-cv-01554)
                   District Judge: Honorable Thomas I. Vanaskie



                             Argued January 12, 2006

         Before: AMBRO, GREENBERG and NYGAARD, Circuit Judges.

                         (Opinion filed August 18, 2006)


                ORDER AMENDING PUBLISHED OPINION

AMBRO, Circuit Judge
             IT IS NOW ORDERED that the published Opinion in the above case filed
August 18, 2006, be amended as follows:

              On page 17, line 15, mid-page, replace the word “set” with “sent”, so that
the sentence will read: “Michael sent a final letter on February 6.”


                                         By the Court,


                                         /s/ Thomas L. Ambro
                                         Circuit Judge


Dated: August 18, 2006




                                            2